UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-09005 Name of Registrant: Vanguard Massachusetts Tax-Exempt Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: August 31, 2015 Item 1: Schedule of Investments Vanguard Massachusetts Tax-Exempt Fund Schedule of Investments As of August 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.2%) Massachusetts (99.4%) Boston MA GO 5.000% 4/1/23 3,000 3,646 Boston MA GO 5.000% 2/1/24 2,345 2,783 Boston MA GO 5.000% 3/1/24 3,000 3,619 Boston MA Housing Authority Revenue 5.000% 4/1/23 (4) 2,000 2,195 Boston MA Housing Authority Revenue 5.000% 4/1/25 (4) 5,440 5,956 Boston MA Water & Sewer Commission Revenue 5.000% 5/1/19 (Prere.) 3,725 4,251 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/20 1,550 1,821 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 1,000 1,128 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 750 859 Braintree MA GO 5.000% 5/15/19 (Prere.) 4,000 4,573 Braintree MA GO 5.000% 5/15/26 2,300 2,826 Cambridge MA GO 5.000% 1/1/23 850 1,006 Cambridge MA GO 4.000% 1/1/25 1,000 1,155 Cambridge MA GO 4.000% 1/1/26 1,600 1,821 Cambridge MA GO 4.000% 1/1/27 1,000 1,126 Essex MA North Shore Agricultural & Technical School District GO 4.000% 6/1/39 2,810 2,883 Holyoke MA GO 5.000% 9/1/30 1,690 1,952 Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/31 2,285 2,903 Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/34 18,000 19,916 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/41 5,000 5,652 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/17 (ETM) 75 82 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/22 3,500 4,250 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/22 5,285 6,503 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/23 4,000 4,845 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/23 2,825 3,480 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/24 3,020 3,827 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/26 (14) 2,000 2,554 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/27 5,000 6,181 Massachusetts Bay Transportation Authority Sales Tax Revenue 0.000% 7/1/29 1,020 552 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/32 2,900 3,702 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/33 5,000 6,432 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/33 2,000 2,573 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/35 2,145 2,425 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.120% 9/8/15 2,885 2,884 Massachusetts Bay Transportation Authority Sales Tax Revenue VRDO 0.020% 9/8/15 1,100 1,100 Massachusetts Clean Energy Cooperative Corp. Revenue (Municipal Lighting Plant) 5.000% 7/1/26 2,875 3,373 Massachusetts Clean Energy Cooperative Corp. Revenue (Municipal Lighting Plant) 5.000% 7/1/29 3,300 3,787 Massachusetts Clean Energy Cooperative Corp. Revenue (Municipal Lighting Plant) 5.000% 7/1/32 2,500 2,826 Massachusetts Clean Water Trust Revenue 5.000% 2/1/28 3,000 3,545 Massachusetts Clean Water Trust Revenue 5.000% 2/1/35 3,000 3,443 Massachusetts Clean Water Trust Revenue 5.000% 2/1/45 2,085 2,362 Massachusetts College Building Authority Revenue 0.000% 5/1/17 (10) 3,340 3,289 Massachusetts College Building Authority Revenue 5.000% 5/1/25 1,100 1,309 Massachusetts College Building Authority Revenue 5.000% 5/1/26 1,430 1,683 Massachusetts College Building Authority Revenue 5.000% 5/1/27 1,200 1,406 Massachusetts College Building Authority Revenue 5.000% 5/1/29 1,500 1,716 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,610 1,840 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,075 1,219 Massachusetts College Building Authority Revenue 5.000% 5/1/31 2,000 2,311 Massachusetts College Building Authority Revenue 5.000% 5/1/34 3,290 3,809 Massachusetts College Building Authority Revenue 5.000% 5/1/36 4,000 4,483 Massachusetts College Building Authority Revenue 5.000% 5/1/39 3,000 3,403 Massachusetts College Building Authority Revenue 5.000% 5/1/41 5,000 5,552 Massachusetts College Building Authority Revenue 5.000% 5/1/43 3,285 3,631 Massachusetts College Building Authority Revenue 4.500% 5/1/48 3,000 3,147 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/20 3,500 4,015 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/23 3,000 3,423 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/32 5,620 6,292 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/35 2,350 2,643 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/37 3,000 3,341 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/17 (Prere.) 2,000 2,117 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/17 (Prere.) 3,105 3,287 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/17 (Prere.) 1,985 2,102 Massachusetts Development Finance Agency Hospital Revenue (Cape Cod Healthcare Obligated Group) 5.250% 11/15/36 5,130 5,777 Massachusetts Development Finance Agency Revenue (Baystate Medical Obligated Group) 5.000% 7/1/34 1,500 1,666 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.250% 10/1/41 3,300 3,669 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/22 2,000 2,249 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/28 1,250 1,376 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/29 1,500 1,646 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/30 1,430 1,565 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/31 1,250 1,363 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/19 500 571 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/40 2,000 2,249 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/22 (Prere.) 470 563 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/22 (Prere.) 2,995 3,589 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/29 2,535 2,761 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/44 2,000 2,123 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/29 (2) 1,400 1,696 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 10/1/35 (2) 2,000 2,007 Massachusetts Development Finance Agency Revenue (Boston University) 5.375% 5/15/39 1,575 1,913 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 7/1/42 10,000 10,648 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 10/1/48 7,400 8,170 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/59 (10) 5,575 6,833 2 Massachusetts Development Finance Agency Revenue (Boston University) PUT 0.600% 3/30/17 5,000 5,006 Massachusetts Development Finance Agency Revenue (Broad Institute Inc.) 5.250% 4/1/37 4,000 4,567 3 Massachusetts Development Finance Agency Revenue (CareGroup Inc.) 5.000% 7/1/32 1,000 1,112 3 Massachusetts Development Finance Agency Revenue (CareGroup Inc.) 5.000% 7/1/33 1,000 1,107 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.250% 12/1/25 600 662 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.625% 12/1/30 550 616 Massachusetts Development Finance Agency Revenue (Children's Hospital) 5.000% 10/1/34 2,440 2,757 Massachusetts Development Finance Agency Revenue (Children's Hospital) 5.000% 10/1/46 5,500 6,100 3 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.000% 5/1/35 5,210 5,956 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.500% 2/1/40 2,160 2,478 Massachusetts Development Finance Agency Revenue (Deerfield Academy) 5.000% 10/1/40 4,665 5,333 Massachusetts Development Finance Agency Revenue (Draper Laboratory) 5.750% 9/1/18 (Prere.) 5,000 5,712 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/35 3,000 3,200 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/40 6,000 6,280 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/28 1,000 1,156 Massachusetts Development Finance Agency Revenue (Harvard University) 5.250% 2/1/34 6,000 7,012 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/40 9,790 11,198 Massachusetts Development Finance Agency Revenue (Lawrence General Hospital) 5.250% 7/1/34 2,245 2,385 Massachusetts Development Finance Agency Revenue (Loomis Obligated Group) 6.000% 1/1/33 4,000 4,445 Massachusetts Development Finance Agency Revenue (Lowell General Hospital) 5.000% 7/1/37 4,800 5,087 Massachusetts Development Finance Agency Revenue (Lowell General Hospital) 5.000% 7/1/44 5,000 5,244 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/19 175 199 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/21 300 352 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/23 250 298 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/26 1,380 1,604 Massachusetts Development Finance Agency Revenue (MCPHS University) 5.000% 7/1/31 400 458 Massachusetts Development Finance Agency Revenue (MCPHS University) 5.000% 7/1/32 300 342 Massachusetts Development Finance Agency Revenue (MCPHS University) 5.000% 7/1/37 450 510 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.000% 7/1/32 2,000 2,095 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.250% 7/1/42 1,470 1,540 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.125% 7/1/44 2,500 2,622 Massachusetts Development Finance Agency Revenue (Milford Regional Medical Center) 5.750% 7/15/43 6,755 7,427 Massachusetts Development Finance Agency Revenue (Mount Holyoke College) 5.000% 7/1/36 1,500 1,635 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 10/1/29 3,250 3,653 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 10/1/30 1,750 1,958 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 3/1/32 950 1,067 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 3/1/39 3,500 3,891 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 3/1/44 3,750 4,143 Massachusetts Development Finance Agency Revenue (Olin College) 5.000% 11/1/38 6,000 6,688 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/28 2,000 2,286 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/30 1,500 1,698 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/31 5,705 6,565 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/36 4,000 4,560 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/40 3,000 3,371 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.375% 7/1/41 4,000 4,485 2 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 0.570% 1/30/18 7,880 7,861 Massachusetts Development Finance Agency Revenue (Phillips Academy) 5.000% 9/1/38 1,545 1,753 Massachusetts Development Finance Agency Revenue (Phillips Academy) 5.000% 9/1/43 2,500 2,823 Massachusetts Development Finance Agency Revenue (Seven Hills Foundation Obligated Group) 5.000% 9/1/35 3,915 4,081 Massachusetts Development Finance Agency Revenue (Seven Hills Foundation Obligated Group) 5.000% 9/1/45 2,000 2,068 Massachusetts Development Finance Agency Revenue (Simmons College) 5.500% 10/1/28 1,000 1,132 Massachusetts Development Finance Agency Revenue (Simmons College) 5.125% 10/1/33 2,000 2,167 Massachusetts Development Finance Agency Revenue (Simmons College) 5.000% 10/1/36 2,000 2,146 Massachusetts Development Finance Agency Revenue (Simmons College) 5.250% 10/1/39 3,000 3,250 Massachusetts Development Finance Agency Revenue (Southcoast Health System Obligated Group) 5.000% 7/1/27 1,550 1,764 Massachusetts Development Finance Agency Revenue (Sterling & Francine Clark Art Institute) 5.000% 7/1/34 1,000 1,136 Massachusetts Development Finance Agency Revenue (Sterling & Francine Clark Art Institute) 5.000% 7/1/35 2,000 2,267 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.000% 7/1/30 3,000 3,186 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.125% 7/1/40 3,000 3,147 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 7.250% 1/1/32 4,500 5,401 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.750% 1/1/36 850 995 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.875% 1/1/41 2,000 2,349 Massachusetts Development Finance Agency Revenue (Tufts University) 5.000% 8/15/38 1,000 1,144 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.000% 7/1/16 275 283 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.125% 7/1/26 2,750 3,019 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.500% 7/1/31 5,250 5,782 Massachusetts Development Finance Agency Revenue (Wellesley College) 5.000% 7/1/42 2,000 2,267 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 5.000% 1/1/36 (12) 5,000 5,333 Massachusetts Development Finance Agency Revenue (Williams College) 5.000% 7/1/38 4,000 4,540 Massachusetts Development Finance Agency Revenue (Williams College) 5.000% 7/1/43 3,000 3,380 2 Massachusetts Development Finance Agency Revenue (Williams College) PUT 0.300% 7/1/17 5,000 4,985 Massachusetts Development Finance Agency Revenue (Worcester Polytechnic Institute) 5.000% 9/1/50 2,650 2,891 Massachusetts Development Finance Agency Special Obligation Revenue 5.000% 5/1/34 1,295 1,456 Massachusetts Development Finance Agency Special Obligation Revenue 5.000% 5/1/39 6,470 7,205 Massachusetts Development Finance Agency Special Obligation Revenue 5.000% 5/1/39 1,000 1,114 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/17 3,000 3,185 Massachusetts Federal Highway GAN (Accelerated Bridge Program) 5.000% 6/15/26 3,000 3,550 Massachusetts Federal Highway Revenue 5.000% 6/15/27 6,000 7,160 Massachusetts GO 5.000% 8/1/17 (Prere.) 1,250 1,352 Massachusetts GO 5.250% 8/1/17 (Prere.) 1,500 1,629 Massachusetts GO 5.500% 11/1/17 3,000 3,311 Massachusetts GO 5.000% 8/1/18 (Prere.) 4,185 4,666 Massachusetts GO 5.000% 8/1/18 (Prere.) 4,500 5,018 Massachusetts GO 5.000% 8/1/18 (Prere.) 4,535 5,072 Massachusetts GO 5.500% 8/1/19 5,000 5,823 Massachusetts GO 5.500% 10/1/19 (12) 1,000 1,170 Massachusetts GO 5.500% 10/1/19 (2) 2,000 2,340 Massachusetts GO 5.500% 11/1/19 (4) 5,550 6,508 Massachusetts GO 5.000% 8/1/22 4,400 5,284 Massachusetts GO 5.250% 8/1/22 5,000 6,085 Massachusetts GO 5.250% 8/1/23 1,000 1,233 Massachusetts GO 5.000% 11/1/23 4,000 4,787 Massachusetts GO 5.000% 6/1/24 3,615 4,161 Massachusetts GO 5.000% 7/1/24 5,765 6,828 Massachusetts GO 5.250% 9/1/24 (4) 7,800 9,728 Massachusetts GO 5.000% 6/1/25 3,000 3,453 Massachusetts GO 5.000% 7/1/25 9,000 10,600 Massachusetts GO 5.000% 7/1/26 9,000 10,600 Massachusetts GO 5.000% 8/1/26 6,500 7,641 Massachusetts GO 5.500% 8/1/30 (2) 14,330 18,333 Massachusetts GO 4.000% 8/1/32 5,000 5,208 Massachusetts GO 5.000% 7/1/33 7,000 8,204 Massachusetts GO 5.000% 8/1/33 2,000 2,304 Massachusetts GO 4.000% 5/1/35 5,000 5,177 Massachusetts GO 5.000% 7/1/35 4,000 4,658 Massachusetts GO 5.000% 8/1/36 9,000 10,281 Massachusetts GO 5.000% 8/1/37 5,000 5,701 Massachusetts GO 5.000% 7/1/40 4,150 4,764 Massachusetts GO 4.000% 6/1/42 8,000 8,180 Massachusetts GO 4.000% 6/1/43 7,820 7,952 Massachusetts GO 4.500% 8/1/43 3,705 3,940 Massachusetts GO 4.000% 5/1/45 10,000 10,198 Massachusetts GO 5.000% 7/1/45 3,000 3,428 1 Massachusetts GO TOB VRDO 0.010% 9/1/15 900 900 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.010% 9/1/15 LOC 4,315 4,315 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.010% 9/8/15 LOC 4,865 4,865 Massachusetts Health & Educational Facilities Authority Revenue (Berklee College of Music) 5.000% 10/1/26 1,755 1,888 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/18 (Prere.) 315 351 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/28 2,685 2,823 Massachusetts Health & Educational Facilities Authority Revenue (CareGroup) 5.000% 7/1/28 2,000 2,195 Massachusetts Health & Educational Facilities Authority Revenue (CareGroup) 5.125% 7/1/33 3,015 3,210 Massachusetts Health & Educational Facilities Authority Revenue (CareGroup) 5.125% 7/1/38 3,500 3,713 Massachusetts Health & Educational Facilities Authority Revenue (Children's Hospital) 5.500% 12/1/39 4,000 4,548 Massachusetts Health & Educational Facilities Authority Revenue (Dana-Farber Cancer Institute) 5.000% 12/1/37 5,000 5,460 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 3,000 3,659 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/24 810 934 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/30 925 1,056 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.500% 11/15/36 16,000 18,231 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) VRDO 0.010% 9/1/15 1,900 1,900 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/27 1,650 1,844 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/28 2,080 2,313 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.250% 8/15/37 6,650 7,001 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.000% 7/1/17 (Prere.) 3,500 3,779 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/25 3,605 4,558 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/30 3,000 3,883 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/19 3,000 3,423 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/23 3,435 3,811 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/32 1,000 1,113 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/33 3,000 3,277 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.250% 7/1/29 10,000 11,344 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/39 500 556 1 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) TOB VRDO 0.030% 9/8/15 1,800 1,800 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.010% 9/8/15 3,700 3,700 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 8.000% 10/1/15 (Prere.) 1,025 1,032 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 8.000% 10/1/15 (Prere.) 1,475 1,485 Massachusetts Health & Educational Facilities Authority Revenue (South Coast Health System) 5.000% 7/1/39 6,000 6,442 Massachusetts Health & Educational Facilities Authority Revenue (Sterling & Francine Clark) 5.000% 7/1/16 (Prere.) 6,200 6,440 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) 5.250% 2/15/22 1,400 1,688 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) 5.250% 2/15/26 1,880 2,320 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.010% 9/1/15 7,700 7,700 Massachusetts Health & Educational Facilities Authority Revenue (Wellesley College) VRDO 0.010% 9/8/15 10,000 10,000 Massachusetts Health & Educational Facilities Authority Revenue (Williams College) 5.000% 7/1/31 385 398 Massachusetts Health & Educational Facilities Authority Revenue (Winchester Hospital) 5.250% 7/1/38 2,840 3,125 Massachusetts Housing Finance Agency Single Family Housing Revenue 2.650% 12/1/41 4,775 4,895 Massachusetts Housing Finance Agency Single Family Housing Revenue 2.750% 12/1/41 1,455 1,493 Massachusetts Housing Finance Agency Single Family Housing Revenue 4.000% 12/1/43 3,805 4,071 Massachusetts Housing Finance Agency Single Family Housing Revenue 4.000% 12/1/44 3,400 3,670 Massachusetts Housing Finance Agency Single Family Housing Revenue 4.000% 6/1/45 1,750 1,890 Massachusetts Port Authority Revenue 5.500% 7/1/16 (4) 4,000 4,174 Massachusetts Port Authority Revenue 5.000% 7/1/17 (4) 3,000 3,235 Massachusetts Port Authority Revenue 5.000% 7/1/25 1,230 1,451 Massachusetts Port Authority Revenue 5.000% 7/1/30 2,000 2,299 Massachusetts Port Authority Revenue 5.000% 7/1/31 1,800 2,060 Massachusetts Port Authority Revenue 5.000% 7/1/33 4,650 5,288 Massachusetts Port Authority Revenue 5.000% 7/1/34 3,845 4,386 Massachusetts Port Authority Revenue 5.000% 7/1/35 1,500 1,728 Massachusetts Port Authority Revenue 5.000% 7/1/40 2,850 3,249 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/22 5,000 5,987 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/25 3,110 3,670 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/26 5,000 5,886 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 10,000 11,772 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/28 7,250 8,525 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/29 10,000 11,758 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 8,000 9,357 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/32 2,400 2,767 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.250% 10/15/35 10,000 11,640 Massachusetts School Building Authority Dedicated Sales Tax Revenue 4.000% 1/15/37 3,000 3,073 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/37 (2) 4,735 5,057 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/38 2,660 2,992 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/27 (14) 13,000 16,202 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/28 (14) 3,750 4,680 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/29 2,000 2,324 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/33 2,050 2,371 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 4.000% 6/1/37 1,960 2,026 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/38 2,750 3,136 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/43 5,000 5,687 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/44 5,000 5,715 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/20 (14) 3,000 2,784 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/25 (14) 5,000 3,875 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/28 (14) 6,000 4,121 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/17 540 542 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/22 3,000 3,611 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/25 2,500 3,115 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/27 8,000 9,614 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/28 975 1,165 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/29 1,520 1,945 Massachusetts Water Pollution Abatement Trust Revenue 5.750% 8/1/29 190 191 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/32 2,415 2,773 Massachusetts Water Resources Authority Revenue 5.000% 8/1/16 (Prere.) 2,005 2,092 Massachusetts Water Resources Authority Revenue 5.000% 8/1/16 (Prere.) 2,995 3,124 Massachusetts Water Resources Authority Revenue 5.000% 8/1/16 (Prere.) 5,990 6,243 Massachusetts Water Resources Authority Revenue 5.000% 8/1/17 (Prere.) 500 542 Massachusetts Water Resources Authority Revenue 5.500% 8/1/20 (4) 1,000 1,195 Massachusetts Water Resources Authority Revenue 5.500% 8/1/22 (4) 1,490 1,841 Massachusetts Water Resources Authority Revenue 5.000% 8/1/24 5,000 6,108 Massachusetts Water Resources Authority Revenue 5.000% 8/1/27 2,000 2,304 Massachusetts Water Resources Authority Revenue 5.000% 8/1/29 2,400 2,767 Massachusetts Water Resources Authority Revenue 5.000% 8/1/30 2,775 3,186 Massachusetts Water Resources Authority Revenue 5.250% 8/1/31 (4) 1,000 1,267 Massachusetts Water Resources Authority Revenue 5.000% 8/1/34 (14) 7,500 8,013 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 (14) 13,900 14,872 Massachusetts Water Resources Authority Revenue 5.250% 8/1/35 (4) 1,310 1,667 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 2,710 3,071 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 1,700 1,765 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 1,000 1,142 Massachusetts Water Resources Authority Revenue 5.000% 8/1/39 2,950 3,303 Massachusetts Water Resources Authority Revenue 5.000% 8/1/40 500 568 Massachusetts Water Resources Authority Revenue 5.000% 8/1/41 4,450 5,055 Massachusetts Water Resources Authority Revenue 5.000% 8/1/42 1,000 1,110 Massachusetts Water Resources Authority Revenue 5.250% 8/1/42 10,000 11,629 Massachusetts Water Resources Authority Revenue 5.000% 8/1/44 8,000 9,049 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.020% 9/8/15 LOC 2,000 2,000 Massachusetts Water Resources Authority Revenue VRDO 0.030% 9/8/15 2,800 2,800 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/31 1,000 1,129 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 7,000 8,056 Scituate MA GO 4.000% 9/15/39 3,000 3,064 University of Massachusetts Building Authority Revenue 5.000% 11/1/15 (Prere.) 2,695 2,717 University of Massachusetts Building Authority Revenue 5.000% 11/1/15 (Prere.) 1,760 1,774 University of Massachusetts Building Authority Revenue 5.000% 11/1/15 (Prere.) 1,980 1,996 University of Massachusetts Building Authority Revenue 5.000% 11/1/15 (Prere.) 1,990 2,006 University of Massachusetts Building Authority Revenue 5.000% 11/1/31 2,500 2,954 University of Massachusetts Building Authority Revenue 5.000% 11/1/32 4,060 4,778 University of Massachusetts Building Authority Revenue 5.000% 5/1/38 (4) 1,615 1,756 University of Massachusetts Building Authority Revenue 5.000% 5/1/38 2,000 2,237 University of Massachusetts Building Authority Revenue 5.000% 11/1/39 6,695 7,484 University of Massachusetts Building Authority Revenue 5.000% 11/1/39 3,000 3,408 University of Massachusetts Building Authority Revenue 5.000% 11/1/40 3,000 3,432 University of Massachusetts Building Authority Revenue 5.000% 11/1/44 1,365 1,539 University of Massachusetts Building Authority Revenue 4.000% 11/1/45 2,000 2,020 Worcester MA GO 5.250% 8/15/21 (14) 315 316 Guam (0.5%) 3 Guam Government Business Privilege Tax Revenue 5.000% 11/15/33 3,000 3,283 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.500% 7/1/43 2,250 2,543 Virgin Islands (0.3%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/30 4,000 4,331 Total Tax-Exempt Municipal Bonds (Cost $1,187,023) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2015, the aggregate value of these securities was $7,584,000, representing 0.6% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2015. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). Massachusetts Tax-Exempt Fund (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation : Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
